UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June11, 2014 Generac Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-34627 20-5654756 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) S45 W29290 Hwy. 59 Waukesha, Wisconsin (Address of principal executive offices) (Zip Code) (262) 544-4811 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On June 11, 2014, Generac Holdings Inc. (“the Company”) held an annual meeting of its stockholders in Waukesha, Wisconsin.At the meeting, the Company’s stockholders (1) elected each of the Company’s director nominees; (2) ratified the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm to audit the consolidated financial statements of the Company and its subsidiaries for the year ended December 31, 2014; (3) approved an advisory, non-binding resolution to approve the compensation of the Company’s named executive officers; and (4) approved the Generac Holdings Employee Stock Purchase Plan: Proposal No.1 — Election of Directors Name Votes For Withhold Broker Non-Votes BBennett Morgan TTodd A. Adams RRalph Castner Proposal No.2 — Ratification of the Appointment of Ernst & Young LLP Votes For Votes Against Abstentions Broker Non-Votes 0 Proposal No.3 — Advisory Vote on 2014 Executive Compensation Votes For Votes Against Abstentions Broker Non-Votes Proposal No.4 — Approval of Generac Holdings Inc. Employee Stock Purchase Plan Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 11, 2014 GENERAC HOLDINGS INC. By: /s/ York A. Ragen York A. Ragen Chief Financial Officer
